DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of patent #11194750 contain(s) every element of claims 1-20 of the instant application and as such anticipate(s) claims 1-20 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Present Application
US11194750
1. A system comprising: a memory device; a plurality of interface ports operatively coupled with the memory device; and a processing device, operatively coupled with the memory device, to perform operations comprising: detecting a first host system connected to a first interface port of the plurality of interface ports of the memory device; detecting a second host system connected to a second interface port of the plurality of interface ports of the memory device; allocating a first range of logical block addresses (LBA) of the memory device to one or more virtual functions (VFs) assigned to the first host system; and allocating a second range of LBAs of the memory device to one or more VFs assigned to the second host system, wherein the first host system is to access the first range of LBA of the memory device concurrently with the second host system accessing the second range of LBA of the memory device, and wherein the first range of LBAs is different than the second range of LBAs.
1. A system comprising: a memory device; a plurality of interface ports operatively coupled with the memory device; and a processing device, operatively coupled with the memory device, to perform operations comprising: detecting a first host system connected to a first interface port of the plurality of interface ports of the memory device, wherein the first host system is one of a plurality of host systems; detecting a second host system connected to a second interface port of the plurality of interface ports of the memory device, wherein the second host system is one of the plurality of host systems; assigning a first subset of a plurality of virtual functions (VF)s associated with the memory device to the first host system using root input/output virtualization (SR-IOV); allocating a first corresponding range of logical block addresses (LBA) of the memory device to each VF of the first subset of virtual functions; assigning a second subset of the plurality of VFs associated with the memory device to the second host system using SR-IOV, wherein the first host system and the second host system are to access the first subset and the second subset of the plurality of VFs of the memory device concurrently; and allocating a second corresponding range of LBAs of the memory device to each VF of the second subset of virtual functions, wherein the first host system is to access the first corresponding range of LBA of the memory device concurrently with the second host system accessing the second corresponding range of LBA of the memory device, and wherein the first corresponding range of LBAs is different than the second corresponding range of LBAs
8. A method comprising: detecting a first host system connected to a first interface port of a plurality of interface ports of a memory device; detecting a second host system connected to a second interface port of the plurality of interface ports of the memory device; allocating a first range of logical block addresses (LBA) of the memory device to one or more virtual functions (VFs) assigned to the first host system; and allocating a second range of LBAs of the memory device to one or more VFs assigned to the second host system, wherein the first host system is to access the first range of LBA of the memory device concurrently with the second host system accessing the second range of LBA of the memory device, and wherein the first range of LBAs is different than the second range of LBAs
9. A method comprising: detecting a first host system connected to a first interface port of a plurality of interface ports of a memory device, wherein the first host system is one of a plurality of host systems; detecting a second host system connected to a second interface port of the plurality of interface ports of the memory device, wherein the second host system is one of the plurality of host systems; assigning a first subset of a plurality of virtual functions (VF)s associated with the memory device to the first host system using root input/output virtualization (SR-IOV); allocating a first corresponding range of logical block addresses (LBA) of the memory device to each VF of the first subset of virtual functions; assigning a second subset of the plurality of VFs associated with the memory device to the second host system using SR-IOV, wherein the first host system and the second host system are to access the first subset and the second subset of the plurality of VFs of the memory device concurrently; and allocating a second corresponding range of LBAs of the memory device to each VF of the second subset of virtual functions, wherein the first host system is to access the first corresponding range of LBA of the memory device concurrently with the second host system accessing the second corresponding range of LBA of the memory device, and wherein the first corresponding range of LBAs is different than the second corresponding range of LBAs.
15. A non-transitory computer readable medium comprising instructions, which when executed by a processing device cause the processing device to perform operations comprising: detecting a first host system connected to a first interface port of a plurality of interface ports of a memory device; detecting a second host system connected to a second interface port of the plurality of interface ports of the memory device; allocating a first range of logical block addresses (LBA) of the memory device to one or more virtual functions (VFs) assigned to the first host system; and allocating a second range of LBAs of the memory device to one or more VFs assigned to the second host system, wherein the first host system is to access the first range of LBA of the memory device concurrently with the second host system accessing the second range of LBA of the memory device, and wherein the first range of LBAs is different than the second range of LBAs
16. A system comprising: a memory device; a plurality of interface ports operatively coupled with the memory device; and a processing device, operatively coupled with the memory device, to perform operations comprising: providing access to a plurality of host systems that utilize a memory device using a plurality of interface ports of the memory device, wherein each interface port of the plurality of interface ports connects to a separate host system of the plurality of host systems; and assigning a corresponding subset of a plurality of virtual functions (VFs) of the memory device to each host system of the plurality of host systems using single root input/output virtualization (SR-IOV), wherein a first host system and a second host system are to access the first subset and the second subset of the plurality of VFs of the memory device concurrently, wherein the first host system is to access a first corresponding range of logical block addresses LBA of the memory device concurrently with the second host system accessing a second corresponding range of LBAs of the memory device, and wherein the first corresponding range of LBAs is different than the second corresponding range of LBAs.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184